Citation Nr: 1410302	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from August 1955 to July 1976.  The Veteran died in August 2012.  The appellant is seeking death benefits based on the Veteran's service.  Although she is seeking benefits as a surviving spouse, she has indicated that the Veteran was her ex-spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 administrative decision by the RO.  The appellant has perfected an appeal of the denial of death benefits.

In her substantive appeal (filed via a VA Form 9, Appeal to the Board of Veterans' Appeals), the appellant has specifically asserted that she is seeking medical benefits based on the Veteran's service.  The appeal before the Board, however, is limited to entitlement to VA death benefits based on the Veteran's service.  The appeal does not include consideration of entitlement to medical benefits based on status as a former spouse of the deceased Veteran.  Instead, the appeal is limited to whether the appellant may be recognized as the Veteran's surviving spouse.

In a June 2013 Supplemental Statement of the Case (SSOC), the RO informed the appellant that medical benefits under the Civilian Health and Medical Program of VA (CHAMPVA) is determined by the VA Health Administration Center, and provided her contact information.

The evidence and documents relevant to this appeal are mainly contained in the paperless, electronic component (Virtual VA) of the Veteran's claims file.  The Board has sought to ensure that the records before it are complete.  After administrative inquiry, the Board is confident that the record before it is complete in regard to the evidence and information relevant to this appeal.  In this regard, although other persons have sought benefits on the basis of the Veteran's service, no other individual has filed a Notice of Disagreement regarding death benefits and, thus, the appeal does not involve contested claims procedures.  See generally 38 C.F.R. § 19.100-19.102 (2013).

In December 2013, the Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant and the Veteran divorced in April 1971; the appellant did not cohabitate with the Veteran or have any continuing relationship with him after the April 1971 divorce.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA death benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.102 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

In this case, the appellant has been informed of the reasons for denial of her claim, and she has been afforded full opportunity to present information, evidence, and argument on her behalf.  The Board finds that these actions are sufficient to satisfy any due process owed her.  As explained in more detail below, the law, and not the evidence, is dispositive of the claim; as such, the duties imposed by the VCAA are not applicable.  See Manning v. Principi, 16 Vet .App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129  (2002). Veterans Claims Assistance Act of 2000 (VCAA)


Analysis

The appellant filed for death benefits based on her alleged as the Veteran's surviving spouse.  The Board will first outline the law and regulations that apply to determining this legal status.  As discussed below, the appellant identifies herself as an ex-spouse and asserts that she is divorced from the Veteran.  She has not asserted any other relevant facts, such as cohabitation with the Veteran after the divorce.  The appellant has indicated, and other evidence of record shows, that the Veteran was married twice after divorce from the appellant.

Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2013).  The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits.  38 C.F.R. § 3.1000(d)(1) (2013).  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C.A. § 1541.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

In the appellant's September 2012 application for death benefits, she indicated that she married the Veteran in October 1955 (the record indicates that she had a different name at that time) and that they were divorced in April 1971.  She also indicated that the Veteran was married twice after his divorce from the appellant.  In her February 2013 VA Form 9 (Substantive Appeal), the appellant referred to the Veteran as her ex-spouse.

The appellant has not asserted that she was the surviving spouse and has indicated that the Veteran was her ex-spouse, with him marrying twice after divorce from the appellant.  In short, the undisputed facts are that the Veteran and the appellant divorced and there is no evidence, and the appellant has not asserted, that the appellant and the Veteran cohabitated at any time after their divorce or in any way had a relationship of man and wife after their divorce.  

Accordingly, the appellant has no legal entitlement to the death benefits for which she has applied, and the appeal must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of entitlement to VA death benefits, the appeal is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


